Title: To George Washington from John Stanwix, 23 May 1757
From: Stanwix, John
To: Washington, George



Sir
Lancaster [Pa.] May 23d 1757.

His Excellcy the Earl of Loudoun having ordd five Companys of my Battalion to serve in the back parts of the Southern Provinces and likewise that I am to be supply’d with Amunition & Military Stores from Fort Loudoun in Winchester, to prevent any dissapointmt in Carriages I have sent from this place nine Waggons which will be sufficient to bring to Lancaster the following Amunition &c.

               
                  100
                  Barrells Gunpowder
               
               
                  12000,
                  Musquit Flints
               
               
                  100  —  Reams Cartridge
                  paper
               
               
                  50,
                  pounds of Macth
               
               
                  50.
                  pound Brimstone
               
               
                  50.
                  pounds Saltpeter
               
               
                  50,
                  Three pounds Ball
               
               
                  3.
                  Tons of Lead
               
            
which youl please to Order to be diliverd to the Waggoners, whose names are mentiond in the Warrant herewith sent you of this date, with all immaginable Speed, they haveing undrtaken

without an Escort to deliver these Stores to Edward Shippen Esqr: (for which you’l please to take their Receipt) at Lancaster, from thence I can as it may be want’d supply my self at my Camp at Carlisle or between that and Shippenburg, please to send me a list of the particulars you send, as likewise the remains of all the Ammunition Artillery Millitary Stores &c. belonging to his Majesty at Fort Loudoun in Winchester, that if the Service should require more I may not send for what you have not in Store, I have with me,
2 Brass Cannon, 6 pounders, &
1 Brass Canon—3 pounder—shall therefore be glad to have the nine Waggon’s loaded with as many iron Shot as can be sent, (over and above the 50, three pound ball) without over-loading the Carriages, and what ever addition you send shall return you after the War[ran]t for the Same who am Sir Your most Obedt humble Servt

John Stanwix


since I wrote this letter the Waggoners (who first refused an Escort) have changed their minds and have therfore sent one Sergt 1 Corpl and eleven men.

